DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-3, 5, 9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steger et al. (WO 2017063930 A1, provided by Applicant in IDS; note that claim mapping corresponds to the English translation attached to this Office Action), hereinafter referred to as “Steger”.
Regarding claim 1, Steger teaches a method to manage flushing of a catheter assembly (method of an infusion system conveying a medium into a catheter/hose, see Abstract), the method comprising: providing a clamp (2) for a fluid tube (hose located between two clamp portions (4 and 6) such that no medium is able to flow through the interior of the hose, see pg. 3 lines 17-23), wherein the fluid tube is configured to couple to a catheter assembly (hose, not shown, is a part of an infusion pump system, see pg. 3) (it is well known in the art that intravenous infusion system include catheter systems), wherein the clamp (2) comprises a sensor configured to detect the clamp is closed (sensor (26) can determine when the clamp (2) is in a close or open position, see second half of pg. 11); in response to the sensor detecting the clamp is closed, starting a timer (electronic data processing unit detects the structural and/or functional integrity of the tube clamp accommodated in the receptacle for use of the tube clamp by detecting the time course of the current through the sensor performed measurement at the transition of the clamping sections from the closed to the open or from the open to the closed relative position with a desired time course of the measurement compares, see pg. 4 lines 23-27); and in response to the timer reaching a predetermined duration of time, providing an alert (if deviations occur in this comparison of the actual dynamic behavior of the hose clamp with the expected dynamic behavior of the hose clamp, an alarm signal can be triggered by the data processing unit, see pg. 4 lines 27-30).
Regarding claim 2, Steger further teaches wherein providing the alert comprises transmitting an alert signal over a network to a monitoring device (the tube clamp is continuously monitored by detecting the time course of the current in the sensor and this measurement sent to an electronic data processing unit to compare to a desired time course of current, see pg. 4 lines 23-30), wherein the alert signal indicates to the monitoring device to provide the alert (the signal from the clamp ultimately can trigger an alarm from the electronic processing unit when there is a deviation in the comparison, see pg. 4 lines 27-30).
Regarding claim 3, Steger teaches wherein the alert comprises a sound, a tactile vibration, or a visual cue (the sensor on the clamp can also exploit optical, electrical or magnetic effects in order to detect the closed relative position, see pg.4 lines 7-8) (the alert can be an optical cue from the sensor in the clamp).
Regarding claim 5, Steger further teaches wherein the sensor is configured to detect the clamp is open (the sensor can detect the closed and open configuration of the clamping sections, see pg.4 lines 1-3), further comprising in response to the sensor detecting the clamp is open for another predetermined duration of time, stopping or resetting the timer (the dynamic behavior of the clamp, i.e. from open to close or from close to open, can be detected by the sensor and a redundant check logic is implemented during normal operation or when the sensor detects the hose to open and close during a certain period of time, see pg. 4 lines 18-22).
Regarding claim 9, Steger further teaches wherein the alert comprises a sound emanating from the clamp or a change in status of a light coupled to the clamp (the sensor on the clamp can also exploit optical, electrical or magnetic effects in order to detect the closed relative position, see pg.4 lines 7-8) (the alert can be an optical cue from the sensor in the clamp).
Regarding claim 12, Steger teaches a method to manage flushing of a catheter assembly (method of an infusion system conveying a medium into a catheter/hose, see Abstract), the method comprising: closing a clamp disposed on a fluid tube (closing clamp (2) to hose located between two clamp portions (4 and 6) such that no medium is able to flow through the interior of the hose, see pg. 3 lines 17-23), wherein the clamp (2) comprises a sensor configured to detect the clamp is closed (sensor (26) can determine when the clamp (2) is in a close or open position, see second half of pg. 11), wherein a timer starts in response to the sensor detecting the clamp is closed; and in response to an alert (electronic data processing unit detects the structural and/or functional integrity of the tube clamp accommodated in the receptacle for use of the tube clamp by detecting the time course of the current through the sensor performed measurement at the transition of the clamping sections from the closed to the open or from the open to the closed relative position with a desired time course of the measurement compares, see pg. 4 lines 23-27), opening the clamp and flushing a catheter assembly through the fluid tube (hose, not shown, is a part of an infusion pump system, see pg. 3) (it is well known in the art that intravenous infusion system include catheter systems), wherein the alert is provided in response to the timer reaching a predetermined duration of time (if deviations occur in this comparison of the actual dynamic behavior of the hose clamp with the expected dynamic behavior of the hose clamp, an alarm signal can be triggered by the data processing unit, see pg. 4 lines 27-30).
Regarding claim 13, Steger further teaches wherein the alert comprises a sound, tactile vibration, or a visual cue (the sensor on the clamp can also exploit optical, electrical or magnetic effects in order to detect the closed relative position, see pg.4 lines 7-8) (the alert can be an optical cue from the sensor in the clamp).
Regarding claim 14, Steger further teaches wherein the alert comprises a sound emanating from the clamp or a change in status of a light coupled to the clamp (the sensor on the clamp can also exploit optical, electrical or magnetic effects in order to detect the closed relative position, see pg.4 lines 7-8) (the alert can be an optical, like a light, cue from the sensor in the clamp).
Regarding claim 15, Steger further teaches wherein the alert is provided in response to transmission of an alert signal over a network to a monitoring device (the tube clamp is continuously monitored by detecting the time course of the current in the sensor and this measurement sent to an electronic data processing unit to compare to a desired time course of current, see pg. 4 lines 23-30).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Steger in view of Farinella (US 20180364086 A1).
Regarding claim 4 and 8, Steger teaches all of the limitations as discussed above in claim 1 and further teaches the electronic data processing unit detecting the structural and/or functional integrity of the tube clamp accommodated in the receptacle for use of the tube clamp by detecting the time course of the current through the sensor performed measurement at the transition of the clamping sections from the closed to the open or from the open to the closed relative position with a desired time course of the measurement compares (see pg. 4 lines 23-27). However, Steger does not explicitly disclose providing an indication in an electronic health record of a patient when the sensor is closed or when the timer reaches the predetermined duration of time. 
Farinella teaches a system for sensing a flow of a fluidic medicament for administering IV injections (see Paragraph [0004]); further comprising providing an indication in an electronic health record of a patient in response to the sensor detecting the clamp is closed (a flow sensor system (200) that can provide a provide a record of and electronically measure medicament (a bolus delivery) as part of patient’s health record, see Paragraph [0044]).
Steger and Farinella are analogous art because both deal with an intravenous catheter system relaying information back to the clinician. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the alert system/electronic data processing unit and further include providing an indication in an electronic health record of a patient, as taught by Farinella. Farinella teaches the indication of which allows monitoring medication delivery and automatic documentation of medication delivery can provide alerts when bolus delivery inconsistent with a patient's medical record is about to occur (see Paragraph [0044]).
8.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Steger in view of Bello et al. (US 20050055242 A1), hereinafter referred to as “Bello”.
Regarding claim 6 and 10, Steger teaches all of the limitations as discussed above in claim 5 and Steger further teaches in response to the sensor detecting the clamp is open for the other predetermined duration of time (the sensor can detect the closed and open configuration of the clamping sections, see pg.4 lines 1-3) (another predetermined time can be configured by the user). However, Steger does not explicitly disclose transmitting another alert signal over a network to the monitoring device, wherein the other alert signal indicates to the monitoring device to stop the alert or provide another alert.
Bello teaches transmitting another alert signal over a network to the monitoring device, wherein the other alert signal indicates to the monitoring device to stop the alert or provide another alert (multiple alerts/alarms can occur within a medical device (120), see Paragraph [0495]) (a first signal can be sent to the clinician and if no response has been made the alarm/alert process is escalated to provide another alert, see last line of Paragraph [0497]).
Steger and Bello are analogous art because both deal with medical devices that the user/clinician can monitor via alarms.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the alarm system of Steger and further include another alert based on another predetermined time, as taught by Bello. Bello teaches this process allows for enhanced provision of medical care through interface screens which combine this functionality. The system can also provide for control from a central interface screen utilizing this integrated functionality (see Abstract). Multiple alarms can help the clinician to address the alerts appropriately and effectively.
9.	Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Steger and Bello in further view of Farinella (US 20180364086 A1).
Regarding claim 7, Steger and Bello teaches all of the limitations as discussed above in claim 6. However, Steger and Bello do not explicitly disclose providing an indication in an electronic health record of a patient in response to the sensor detecting the clamp is open for the other predetermined duration of time
Farinella teaches a system for sensing a flow of a fluidic medicament for administering IV injections (see Paragraph [0004]); further comprising providing an indication in an electronic health record of a patient in response to the sensor detecting the clamp is closed (a flow sensor system (200) that can provide a provide a record of and electronically measure medicament (a bolus delivery) as part of patient’s health record, see Paragraph [0044]).
Steger, Bello, and Farinella are analogous art because both deal with an intravenous catheter system relaying information back to the clinician. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the alert system/electronic data processing unit and further include providing an indication in an electronic health record of a patient, as taught by Farinella. Farinella teaches the indication of which allows monitoring medication delivery and automatic documentation of medication delivery can provide alerts when bolus delivery inconsistent with a patient's medical record is about to occur (see Paragraph [0044]).
Allowable Subject Matter
10.	Claims 11 and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable for reciting, inter alia, “wherein the other predetermined duration of time is greater than the predetermined duration of time and corresponds to a time to flush the catheter assembly”.
Steger and Bello teaches all of the limitations as discussed above. Specifically, Bello teaches wherein there are multiple alarm system that have timers to alert the clinicians the status of the catheter (multiple alerts/alarms can occur within a medical device (120), see Paragraph [0495]). However, Bello does not explicitly teach the alarm and timer system to trigger a flush in the catheter assembly. There is no correlation or reasons to combine the multiple alarm system in Bello to flush the catheter system of Steger. The alarm system of Bello is only configured to alert a user when there is issue with the medical device. Even if there is a reference that discloses flushing a catheter system when an alarm goes off it would be very complex to combine that alarm system with the current multiple alarm system of Steger and Bello. There is no prior art that reads on the combination of limitations. Therefore, the combination of limitation would be considered allowable. 
Claim 16 would be allowable for reciting, inter alia, “in response to the first sensor detecting the clamp is open and the second sensor detecting fluid flowing through the fluid tube, stopping or resetting a timer”.
Steger teaches a method to manage flushing of a catheter assembly (method of an infusion system conveying a medium into a catheter/hose, see Abstract), the method comprising: providing a clamp (2) for a fluid tube (hose located between two clamp portions (4 and 6) such that no medium is able to flow through the interior of the hose, see pg. 3 lines 17-23), wherein the fluid tube is configured to couple to a catheter assembly (hose, not shown, is a part of an infusion pump system, see pg. 3) (it is well known in the art that intravenous infusion system include catheter systems), wherein the clamp (2) comprises a first sensor configured to detect the clamp is open (sensor (26) can determine when the clamp (2) is in a close or open position, see second half of pg. 11); in response to the first sensor (26) detecting the clamp is open, stopping or resetting a timer, wherein the clamp is configured to provide an alert in response to the timer reaching a predetermined duration of time (if deviations occur in this comparison of the actual dynamic behavior of the hose clamp with the expected dynamic behavior of the hose clamp, an alarm signal can be triggered by the data processing unit, see pg. 4 lines 27-30). However, Steger doesn’t teach in response to the first sensor detecting the clamp is open and the second sensor detecting fluid flowing through the fluid tube, stopping or resetting a timer. Steger only teaches a first sensor and not a second sensor. 
Prior art like Patel (US 20160175510 A1) teach a fluid separation system (10) having a fluid circuit (12), clamp (36), and a pressure sensor (43) measuring the flow of fluid; a controller can provide an alarm when there is an improper pressure within the fluid circuit. Even though Patel teaches a pressure sensor that can act as a second pressure within the system of Steger, it would still lack the correlation to stopping or resetting a timer based on both the first and second sensor detecting a status. There would need to be a prior art that teaches a sensor within a clamp and fluid flow sensor to both trigger a timer. There are many prior art that individually teach a fluid flow sensor and a clamp sensor as stated above, but there would be no reason to combine both sensors to trigger a timer. There is no prior art that reads on the combination of limitations. Therefore, the combination of limitation would be considered allowable. 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (WO 2011119425 A2) teaches a method to manage flushing of a catheter assembly (method using a system for controlling fluid flow in a tube including a pinch clamp, see Abstract), the method comprising: providing a clamp (20) for a fluid tube (21), wherein the fluid tube is configured to couple to a catheter assembly (is used for infusion system of supplying medicine to a patient in a controlled manner, see pg.1 lines 1-5), wherein the clamp comprises a sensor (optical sensor (130)) configured to detect the clamp is closed (configured to detect if clamp (20) is in an open position (34) or a closed position (32), see Figure 3a-b). However, Zhang et al. fails to teach in response to the sensor detecting the clamp is closed, starting a timer; and in response to the timer reaching a predetermined duration of time, providing an alert.
Newell et al. (WO 2016057981 A1) teaches a method to manage flushing of a catheter assembly (a fluid control device for a compressible tube comprising a pinch clamp assembly used for intravenous systems, see Paragraph [0001]), the method comprising: providing a clamp (linearly actuated pinch clamp (100), see Figure 1) for a fluid tube (flexible tube (50)), wherein the fluid tube is configured to couple to a catheter assembly (can be used for intravenous catheter systems, see Paragraph [0001]), wherein the clamp comprises a sensor configured to detect the clamp is closed (magneto resistive sensor (162) is mounted to housing body (112) of clamp (100), see Figure 3). However, Newell fails to teach in response to the sensor detecting the clamp is closed, starting a timer; and in response to the timer reaching a predetermined duration of time, providing an alert.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.R./ (5/19/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        26 May 2022